Exhibit 10.1

 

AGREEMENT FOR CONSULTING SERVICES

 

This Consulting Services Agreement (“Agreement”) is made and entered into by and
between Darren J. Milliken (“CONSULTANT”) and Accuray Incorporated (“ACCURAY”). 
This Agreement shall be effective as of February 3, 2014 (“Effective Date”).

 

W I T N E S S E T H

 

WHEREAS, CONSULTANT has training, expertise and prior experience in the
development, manufacture and sale of radiation oncology, including radiosurgery
and radiation therapy technologies and devices, and in the executive management
of ACCURAY; and

 

WHEREAS, ACCURAY desires to retain the services of CONSULTANT to provide the
consulting services specified in this Agreement; and

 

WHEREAS, CONSULTANT desires to provide consulting services for the benefit of
ACCURAY and its related entities using his knowledge, skills, experience and
abilities;

 

NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the parties hereto agree as follows:

 

ARTICLE I - SERVICES TO BE PROVIDED

 

A.  Nature of Services.  CONSULTANT shall be available to provide advice and
assistance to ACCURAY and its related entities, and specifically to (1) the
Interim General Counsel and Corporate Secretary, (2) Executive Vice President,
Operations and Chief Financial Officer, (3)  Senior Vice President, Finance and
(4) Chief Executive Officer of ACCURAY, with respect to various questions,
initiatives and projects in the areas of radiosurgery and radiation therapy, and
personnel, customers, prospective customers and vendors of ACCURAY
(collectively, “Services”) on an as needed basis, up to a maximum of 80 hours of
Services each month during the Term of this Agreement.

 

B.  Right of Control.  CONSULTANT shall have exclusive control over the means,
manner, methods and processes by which the Services are performed.

 

C.  Exclusive Services.  In order to ensure that CONSULTANT is available to
provide, and to devote his undivided attention and effort in providing, the
Services as required by ACCURAY, and to insure compliance with the obligations
in Article IV of this Agreement, CONSULTANT agrees that he will not accept any
employment or engage in any other consulting, business and/or commercial
activities with the following entities: Varian Medical Systems, Elekta AB,
Siemens AG, Mitsubishi Heavy Industries, Brainlab AG, ViewRay Inc, Best Medical,
Rotary Systems, Radiation Stabilization Solutions, Alliance Oncology, MedyTec,
Oncology Systems Limited, or any of their affiliates (the “Prohibited
Entities”).  In addition, in the event CONSULTANT intends to provide services
related in any way to radiation oncology, including radiosurgery or radiation
therapy, during the Term of this Agreement to any entity other than a Prohibited
Entity, CONSULTANT shall notify ACCURAY’s General Counsel, or Interim General
Counsel, as applicable, to get approval by ACCURAY and such approval shall not
be unreasonably withheld.  In the event CONSULTANT desires to provide work to
any of the above, then both parties could mutually agree to terminate this
agreement in writing, such agreement not to be unreasonably withheld.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II - COMPENSATION FOR SERVICES

 

A.  Consulting Consideration.  As payment and consideration for the Services to
be provided and promises made herein by CONSULTANT, ACCURAY agrees to pay for
CONSULTANT’s ongoing coverage under Accuray’s Directors and Officer’s insurance
policies for so long as CONSULTANT remains as an officer or director of ACCURAY
or any of its affiliate entities.  CONSULTANT shall not receive any cash
compensation but shall receive continued vesting of equity as detailed in
subsection B below (“Consulting Fee”) for the Services.

 

B.  Equity. No additional equity will be granted under this Agreement, however,
any equity previously granted shall continue to vest through May 5, 2014, or the
Term of this Agreement should it be extended.

 

C.  Reimbursement of Authorized Expenses.  ACCURAY agrees to reimburse
CONSULTANT for all actual out-of-pocket expenses that are necessary for the
performance of CONSULTANT’s Services under this Agreement, provided, however,
that any expenses must be approved in advance in writing by ACCURAY’s Chief
Executive Officer.

 

D.  Tax Obligations.  CONSULTANT understands and agrees that all compensation to
which he is entitled under the Agreement shall be reported on an IRS Form 1099,
and that he is solely responsible for all income and/or other tax obligations,
if any, including but not limited to all reporting and payment obligations, if
any, which may arise as a consequence of any payment under this Agreement.

 

E.  No Benefits.  CONSULTANT understands and agrees that since he is no longer
an employee of ACCURAY, he shall not be entitled to participate in ACCURAY
employee benefits plans or receive any benefits provided to employees of
ACCURAY, including, but not limited to participation in retirement savings or
benefit plans, bonus plans and/or stock option plans beyond his participation
during his employment by ACCURAY; holidays off with pay; vacation time off with
pay; paid leaves of absence of any kind; and insurance coverage of any kind,
specifically including, but not limited to, medical and dental insurance,
workers’ compensation insurance and state disability insurance.

 

ARTICLE III - TERM AND TERMINATION

 

A.  Term of Agreement.  This Agreement shall continue in full force and effect
from the Effective Date through May 5, 2014, unless extended at Accuray’s
request (the “Term”).

 

B.  Termination Prior to Expiration of Term.  Either party hereto may terminate
this Agreement at any time without cause on ten (10) business days’ advance
written notice to the other.  If ACCURAY terminates the Agreement without Cause,
it shall pay CONSULTANT the Consulting Fee that otherwise would have been paid
through the end of the Term. If CONSULTANT terminates the Agreement, ACCURAY
shall have no obligation to pay any portion of the Consulting Fee after the
termination is effective.

 

2

--------------------------------------------------------------------------------


 

ACCURAY may terminate this Agreement for Cause before the expiration of the Term
hereof without any prior notice.  “Cause” shall mean (i) CONSULTANT’S commission
of a felony, (ii) CONSULTANT’S commission of a crime involving moral turpitude
or CONSULTANT’S commission of any other material act or material omission
involving dishonesty, disloyalty, breach of fiduciary duty or fraud with respect
to ACCURAY or any of its subsidiaries or any of their customers or suppliers,
(iii) the material violation of ACCURAY’S written Code of Conduct and Ethics
that was provided to CONSULTANT, as determined in ACCURAY’S reasonable sole
discretion, (iv) the violation of the Foreign Corrupt Practices Act (“FCPA”),
(v) CONSULTANT’S material failure to perform the normal and customary duties
under the Agreement as reasonably directed by ACCURAY, provided, that any of the
acts or omissions described in the foregoing clauses are not cured to ACCURAY’s
reasonable satisfaction within thirty (30) days after written notice is given to
CONSULTANT.  If CONSULTANT is terminated for Cause, ACCURAY shall have no
obligation to pay any portion of the Consulting Fee after the termination is
effective.

 

ARTICLE IV — PROPRIETARY RIGHTS

 

A.  No Impediments to Providing Consulting Services.  CONSULTANT represents that
he is not party to any agreement with any individual or business entity,
including any relating to protection of alleged trade secrets or confidential
business information that would prevent him from providing the Services or that
would be violated by the providing of the Services.

 

B.  Confidential and Proprietary Information.  CONSULTANT acknowledges that the
post-employment terms of the ACCURAY Employee Invention Assignment and
Confidentiality Agreement, the Employment Agreement that existed before this
Agreement and the General Release and Separation Agreement which may be entered
into between ACCURAY and CONSULTANT, remain in full force and effect,
specifically including the prohibitions against using or disclosing any of
ACCURAY’s trade secrets or proprietary and/or confidential information learned
while employed by ACCURAY during any subsequent employment.  CONSULTANT also
acknowledges that during the term of this Agreement he will have access to and
learn additional confidential information and/or trade secrets regarding the
business of ACCURAY and its related entities, including, but not limited to,
radio surgery and radiation therapy devices, and various other business,
financial, technical and employee information (collectively, “Confidential and
Proprietary Information”).

 

C.  Restrictions on Use and Disclosure of Confidential and Proprietary
Information.  In addition to the confidential information obligations that
continue from the period of CONSULTANT’s employment with ACCURAY, CONSULTANT
agrees to hold all Confidential and Proprietary Information in trust and in the
strictest of confidence, and to protect the Confidential and Proprietary
Information from disclosure, and to only use such Confidential and Proprietary
Information as required to perform the Services hereunder.  CONSULTANT further
agrees that he will not, directly or indirectly, use, publish, disseminate or
otherwise disclose any Confidential and Proprietary Information to any third
party without the prior written consent of ACCURAY, which may be withheld in its
absolute discretion.

 

D.  Return of Property.  CONSULTANT agrees not to remove any property of ACCURAY
or its related entities from their premises without express permission, and to
return all such property, including computer data, written materials provided to
or obtained during the term of this Agreement, customer and supplier address
lists, and any other items of value at the time this Agreement is terminated.

 

3

--------------------------------------------------------------------------------


 

E.  No Solicitation of Customers and Vendors.  CONSULTANT further agrees that,
during the term of this Agreement and for a period of one year after the
termination of it, he will not directly or indirectly, either on his own behalf
or on behalf of any other person or entity, use any Confidential and Proprietary
Information to attempt to persuade or solicit any customer or vendor of ACCURAY
to cease to do business or to reduce the amount of business which any customer
or vendor has customarily done or contemplates doing with them, or to expand the
customer’s or vendor’s business with a competitor of ACCURAY or its related
entities.

 

F.  No Solicitation of Employees and Other Consultants.  CONSULTANT further
agrees, that during the Term of this Agreement and for a period of one year
after its termination, he will not directly or indirectly, either on his own
behalf or on behalf of any other person or entity, attempt to persuade or
solicit any person who is an employee or consultant of ACCURAY or its related
entities to terminate such employment or consulting relationship.  In addition,
CONSULTANT agrees that after the termination of this Agreement he will not seek
to obtain or misappropriate any of the Confidential and Proprietary Information
of ACCURAY or its related entities from any of their current or former employees
and consultants.

 

G.  Violations.  CONSULTANT agrees that ACCURAY and its related entities would
be irreparably harmed by any actual or threatened violation of the promises in
this Article IV, and therefore, that, in addition to other remedies, ACCURAY and
its related entities will be entitled to an injunction prohibiting CONSULTANT
from committing any such violations.

 

ARTICLE V — MISCELLANEOUS PROVISIONS

 

A.  Independent Contractor Status.  CONSULTANT understands and agrees that he is
an independent contractor and not an employee of ACCURAY and that he shall not
become an employee of ACCURAY by virtue of the performance of the services
called for under this Agreement.

 

B.  No Office Space.  CONSULTANT understands and agrees that he will not be
provided with a regular office and access to telephone, clerical support and
facsimile and internet services at ACCURAY.  CONSULTANT shall at his own expense
acquire, operate, maintain and repair or replace any office and equipment and
supplies as maybe required for his performance of consulting services under this
Agreement.

 

C.  Subconsultants and Other Contractors.  CONSULTANT is not authorized to
engage the services of subconsultants, vendors or other contractors on behalf of
ACCURAY or its related entities, unless she has obtained written authorization
from ACCURAY to do so in advance.  To the extent such advance authorization has
been obtained, ACCURAY will pay for the services provided by such
subconsultants, vendors and/or other contractors.

 

D.  Consultant’s Employees.  To the extent CONSULTANT has any employees as of
the date he signs this Agreement or hires any employees during the Term of this
Agreement, CONSULTANT understands and agrees that all such employees shall be
his employees only, and that ACCURAY shall not be an employer of the employees. 
ACCURAY shall have no

 

4

--------------------------------------------------------------------------------


 

responsibility for providing and shall not provide directions, instructions or
supervision to any of CONSULTANT’s employees.  Only CONSULTANT shall provide
such directions, instructions and supervision.  In addition, all decisions with
respect to the employment of CONSULTANT’s employees, if any, shall be made
solely and exclusively by CONSULTANT.  ACCURAY shall have no responsibility for
or input into such decisions.  CONSULTANT hereby agrees to indemnify, defend and
hold ACCURAY harmless from and against any costs, losses, damages, obligations,
liabilities and expenses, including attorneys’ fees, arising from or in
connection with any claim asserted by any of CONSULTANT’s employees against
ACCURAY based on the employees’ employment with CONSULTANT, such as claims for
discrimination in employment, harassment, retaliation, violation of statutory
law, and wrongful termination.

 

E.  No Purchases.  CONSULTANT shall not purchase materials or supplies for the
accounts of ACCURAY or its related entities, or otherwise hold himself out as
being authorized to make purchases for which ACCURAY or its related entities
would be billed directly by the seller of the materials or supplies, unless such
purchase is authorized in writing by ACCURAY in advance.

 

F.  Compliance with Governmental Requirements.  CONSULTANT will maintain in
force and/or secure all required licenses, permits, certificates and exemptions
necessary for the performance of his services under this Agreement, and at all
times shall comply with all applicable federal, state and local laws,
regulations and orders.

 

G.  Indemnification.  CONSULTANT shall indemnify and hold ACCURAY and its
related entities, and the directors, officers, agents, representatives and
employees of all such entities, harmless from and against any and all
liabilities, losses, damages, costs, expenses, causes of action, claims, suits,
legal proceedings and similar matters, including without limitation reasonable
attorneys’ fees, resulting from or arising out of the failure of CONSULTANT or
any of his employees to comply with and perform fully the obligations hereunder,
or resulting from any act or omission on the part of CONSULTANT, provided
however that the indemnification shall not apply to any good faith action on the
part of the CONSULTANT that is within the scope of this Agreement.  If any cause
of action, claim, suit or other legal proceeding is brought against CONSULTANT
in connection with any services rendered under this Agreement, CONSULTANT shall
promptly notify ACCURAY upon learning of any such proceeding.

 

ACCURAY shall indemnify and hold CONSULTANT and his agents, employees,
representatives and heirs, harmless from and against any and all liabilities,
losses, damages, costs, expenses, causes of action, claims, suits, legal
proceedings and similar matters, including without limitation reasonable
attorneys’ fees, resulting from or arising out of the performance of any act
specifically requested or authorized by ACCURAY in connection with this
Agreement.  This promise does not apply to any actions arising out of or in
connection with CONSULTANT’s operation of any motor vehicle.  If any cause of
action, claim, suit or other legal proceeding is brought against ACCURAY in
connection with any services provided by CONSULTANT under this Agreement,
ACCURAY shall promptly notify CONSULTANT upon learning of any such proceeding.

 

H.  Notices.  Any and all notices and other communications hereunder shall have
been deemed to have been duly given when delivered personally or by e-mail
during normal business hours, or 24 hours after being emailed outside of normal
business hours or mailed, certified

 

5

--------------------------------------------------------------------------------


 

or registered mail, return receipt requested, postage prepaid, in the English
language, to the addresses set forth below the signatures of the parties hereto
or to such other address as either of the parties hereto may from time-to-time
designate to the other party in writing.

 

I.  Waiver.  No purported waiver by either party hereto of any provision of this
Agreement or of any breach thereof shall be deemed a waiver of such provision or
breach unless such waiver is in writing signed by the party making such waiver. 
No such waiver shall be deemed to be a subsequent waiver of such provision or
waiver of any subsequent breach of the same or any other provision hereof.

 

J.  Severability.  The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable.

 

K.  Arbitration.  This Agreement shall in all respects be interpreted and
governed by and under the laws of the State of California.  Any dispute between
the parties hereto, including any dispute regarding any aspect of this Agreement
or any act which allegedly has or would violate any provision of this Agreement
or any law (hereinafter “Arbitrable Dispute”), will be submitted to arbitration
through Judicial Arbitration and Mediation Services, Inc. (“JAMS”) in San Jose,
California, unless the parties agree to another location, using the JAMS
Commercial Arbitration Rules (“JAMS Rules”). The arbitrator shall be an
experienced arbitrator licensed to practice law in California and selected in
accordance with the JAMS Rules, unless the parties agree to another arbitrator. 
Arbitration shall be the exclusive remedy for any such Arbitrable Dispute.  The
decision of the arbitrator shall be final, conclusive and binding upon the
parties.  Should any party to this Agreement pursue any Arbitrable Dispute by
any method other than said arbitration, the responding party shall be entitled
to recover from the initiating party all damages, costs, expenses and attorneys’
fees incurred as a result of such action.  This section shall not restrict the
right of ACCURAY to go to court seeking injunctive relief for a violation of
Article IV of this Agreement, pending the outcome of an arbitration proceeding.

 

L.  Sole and Entire Agreement.  This Agreement sets forth the entire agreement
between the parties hereto pertaining to the subject matter hereof, and fully
supersedes any and all prior agreements or understandings between the parties
hereto, whether written or oral, pertaining to the subject matter hereof.  No
change in, modification of, or addition, amendment or supplement to this
Agreement shall be valid unless set forth in writing and signed and dated by
each of the parties hereto subsequent to the execution of this Agreement.

 

[REMAINDER OF PAGE INTENIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date set forth above.

 

 

/s/ Darren J. Milliken

 

ACCURAY INCORPORATED

Darren J. Milliken

 

 

 

 

 

 

Date:

2/3/14

 

By:

/s/ Joshua H. Levine

 

 

Name:

Joshua H. Levine

Address:

 

Title:

Chief Executive Officer

Most recent on file with the Company

 

Date:

1/31/14

 

 

 

 

 

 

Address:

1310 Chesapeake Terrace

 

 

 

Sunnyvale, CA 94089

 

7

--------------------------------------------------------------------------------